DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200068656 A1) in view of Sakai (US 20190007172 A1).
Regarding claim 1, Yang discloses:
“A communication device that is connected to a plurality of external communication devices, comprising: one or more hardware processors configured to:” ([para 0082]: “The processor 114, 124 refers to a module for controlling an overall operation of the server device 110 or the client device 120, and controls the server device or the client device in order in order to request the transmission of a message through the Bluetooth interface or other interface and to process a received message.”)
“receive … transmitted from the plurality of external communication devices” ([para 0380]: “The node A broadcasts each request packet by a preset number for a preset time (S13010). The node C also broadcasts a request packet by a preset number for a preset time (S13020). The node B may receive some of or all the request packets broadcasts by the node A and the node C plural times.”)
“at timings prescribed for each of the plurality of external communication devices; and” ([para 0382]: “The number of times that a request packet is broadcasted, the time taken for a request packet is repeatedly broadcasted and/or the packet transmission success ratio may be previously determined, and may be properly changed depending on an inside or outside environment of a mesh network.”)
“calculate, for each of the plurality of external communication devices, an arrival ratio indicating a ratio at which transmitted … have reached the communication device, based on a number of timings in a measurement period and a number of … received in the measurement period.” ([para 0381]: “For example, in the case of FIG. 13, a node may be configured to broadcast a request packet five times for 1 second. Thereafter, the node B receives the request packet broadcasted by the node A three times. The node B receives the request packet broadcasted by the node C five times. A packet transmission success ratio of the node A is 60 percent, and a packet transmission success ratio of the node C is 100 percent.”)
Yang does not explicitly disclose “frames.” 
However, Sakai discloses the missing feature “frames” ([para 0127]: “The STA 200-1 performs measurement regarding reception of frames.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Sakai, to modify the technique as disclosed by Yang, to utilize frames as disclosed by Sakai. The motivation for doing so is that it allows the technique to be performed at a higher layer and thus increases system flexibility. Therefore, it would have been obvious to combine Yang with Sakai to obtain the invention as specified in the instant claim.
The examiner notes that the combination of Yang and Sakai in regards to “frames” applies to all dependent claims for similar reasons and will thus not be repeated.
Regarding claim 2, Yang in view of Sakai discloses all the features of the parent claim.
Yang does not explicitly disclose “determine an end time of the measurement period based on a frame received within a first measurement period included in the measurement period.” 
However, Sakai discloses the missing feature “frames” ([para 0127]: “The STA 200-1 performs measurement regarding reception of frames. Specifically, before receiving a measurement end frame from the AP 100-1, the STA 200-1 performs measurement in advance and records a measurement result. The measurement result is sequentially updated. For example, the STA 200-1 measures a reception characteristic index value, the number of successful retransmission operations, and the like as described above. In addition, the measurement result is recorded in association with a time stamp. The reason for this is that a measurement period to reception of a measurement end frame from the AP 100-1 is undetermined and the STA 200-1 generates retroactive measurement information after the reception of the measurement end frame.” ; [para 0190]: “In addition, the measurement time information included in the measurement start frame may only be the above-described interval information. The reason for this is that the STA 200-2 calculates a measurement time length using the measurement start frame and the measurement end frame and specifies a measurement period on the basis of the calculated measurement time length and the interval information.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Sakai, to modify the end time of the monitoring period as disclosed by Yang, to be determined based on a frame received within the first measurement period as disclosed by Sakai. The motivation for doing so is that it decreases complexity and improves efficiency as compared to having such information transmitted separately. Therefore, it would have been obvious to combine Yang with Sakai to obtain the invention as specified in the instant claim.
Regarding claim 5, Yang in view of Sakai discloses all the features of the parent claim.
Yang further discloses “wherein the one or more hardware processors calculate the arrival ratio as a ratio of a number of frames received to the number of timings within the measurement period.” ([para 0381]: “The node B receives the request packet broadcasted by the node C five times. A packet transmission success ratio of the node A is 60 percent, and a packet transmission success ratio of the node C is 100 percent.”)
Regarding claim 6, Yang in view of Sakai discloses all the features of the parent claim.
Yang further discloses “control to transmit no frame to the plurality of external communication devices at the timings.” (Note that in Figure 13 of Yang Node B does not transmit during S13010 or S13030.)
Regarding claim 7, Yang in view of Sakai discloses all the features of the parent claim.
Yang further discloses “determine, as a destination to which data is to be transferred, one or more external communication devices from the plurality of external communication devices, based on the calculated arrival ratio.” ([para 0381]: “A mesh system may previously set a reference for a packet transmission success ratio at which a node selects a high near node as 100 percent. In this case, the node B selects, as a high near node, the node C that satisfies the reference. Thereafter, the node B transmits a response packet to the selected high near node (S13030).” ; [para 0325]: “If a node receives a specific packet from a low near node, the node transmits a new specific packet, generated based on the received specific packet, to a high near node.”)
Claims 8 and 9 are substantially similar to claim 1 and are thus rejected by Yang in view of Sakai for similar reasons.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, of the closest prior arts Yang in view of Sakai discloses all the features of the parent claims as discussed previously. However, Yang in view of Sakai does not disclose “wherein the one or more hardware processors estimate quality of communication with each of the plurality of external communication devices based on the frame received within the first measurement period, and determine the end time of the measurement period based on the estimated quality.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 3 obvious, over any of the prior art of record, alone or in combination. Claims 4 depends on claim 3 and are allowable based on their dependence to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412